Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62740410, filed on 10/02/2018 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claims, the fifth row of claims “in the equation of claim 6 (or 8)” could be amended to “wherein” in order to overcome the rejections.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the claim, the labels in “mv'> 0 ? MShift >> 1 : - (MShift >> 1)” should be specified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al (US 20200007863 A1) in view of Suzuki (US 20040240550 A1).
             Regarding claim 1, XU discloses an image decoding method performed by a decoding apparatus [e.g. FIG. 2], the image decoding method comprising: deriving a temporary reference motion vector [e.g.  temporal MV] for a current block [e.g. FIG. 1; 112] based on a temporal neighboring block [e.g. 122] included in a reference picture [e.g. 120] of a current picture [e.g. 110] including the current block; deriving a binary code [e.g. encoded motion vector in bitstream] representing a reference motion vector by applying a shifting operation to a binary code representing the temporary reference motion vector [e.g. FIG. 5; right/left-shifting the temporal MV]]; storing information on the binary code representing the reference motion vector [e.g. FIG. 2 and 6; storing the MV]; deriving a motion vector [e.g. FIG. 6; determining current MV for the current block] for the current block based on the reference motion vector; deriving a predicted block [e.g. FIG. 1-2; prediction block] for the current block based on the motion vector for the current block; and generating a reconstructed picture [e.g. FIG. 1-2; reference frame] for the current picture based on the predicted block for the current block.
            Although XU discloses to derive the motion vector for the current block by right-shifting by 2 the temporal MV if it is not integer motion vector [e.g. FIG. 4], it is noted that XU differs to the present invention in that XU fails to explicitly disclose the detail of shifting the binary code for the motion vectors.

              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by XU to exploit the well-known concept of deriving motion vector technique taught by Suzuki as above, in order to provide enhanced coding efficiency [See Suzuki; [0136]].
             Regarding claim 3, XU and Suzuki further disclose a precision value representing the temporary reference motion vector is less than a precision value representing the reference motion vector [e.g. XU: FIG. 6; Suzuki: FIG. 9].  
             Regarding claim 4, XU and Suzuki further disclose the precision value representing the temporary 46 US Active\117383022\V-1reference motion vector is 1/16 [e.g. Suzuki: [0141]; 1/16 pixel accuracy], and the precision value representing the reference motion vector is ¼ [e.g. XU: FIG. 6; Suzuki: FIG. 9].  
             Regarding claim 5, XU and Suzuki further disclose the reference motion vector is derived based on the following equation, 
    PNG
    media_image1.png
    11
    90
    media_image1.png
    Greyscale
[e.g. XU: FIG. 3; Suzuki: FIG. 9]
             in the equation, mv represents the reference motion vector [e.g. MV], and mv' represents the temporary reference motion vector [e.g.  temporal MV].  
             Regarding claim 6, XU and Suzuki further disclose the reference motion vector is derived based on the following equation, 
    PNG
    media_image2.png
    14
    158
    media_image2.png
    Greyscale
[e.g. XU: [0026 and 0049]]] 
             in the equation, mv represents the reference motion vector [MV], mv' represents the temporary reference motion vector [e.g. temporal MV], and offset represents an offset value [e.g. offset in shift] considering a rounding process.  
             Regarding claim 7, XU and Suzuki further disclose the reference motion vector is derived based on the following equation, 
    PNG
    media_image3.png
    12
    132
    media_image3.png
    Greyscale
 [e.g. XU: FIG. 4; Suzuki: FIG. 9]
             in the equation, mv represents the reference motion vector, mv' represents the temporary reference motion vector, and Mshift is derived based on the precision value representing the temporary 
              Regarding claim 8, XU and Suzuki further disclose the reference motion vector is derived based on the following equation, 47 
    PNG
    media_image4.png
    14
    200
    media_image4.png
    Greyscale
 [e.g. XU: [0026 and 0049]]]
              US Active\117383022\V-1in the equation, mv represents the reference motion vector [e.g. MV], mv' represents the temporary reference motion vector [e.g. temporal MV], offset represents an offset value considering the rounding process, Mshift is derived based on the precision value representing the temporary reference motion vector and the precision value representing the reference motion vector [e.g. XU: FIG. 3-4; Suzuki: FIG. 9].  
             Regarding claim 9, XU and Suzuki further disclose the offset is determined as mv'> 0 ? MShift >> 1 : - (MShift >> 1) [e.g. XU: FIG. 3-4 and [0026 and 0049]; Suzuki: FIG. 9].  
             Regarding claim 10, XU and Suzuki further disclose the method further comprises obtaining information on motion vector bit control [e.g. XU: FIG. 3-4; Suzuki: FIG. 9].  
             Regarding claim 11, XU and Suzuki further disclose the information on motion vector bit control includes information on motion vector precision control [e.g. XU: FIG. 3-4; Suzuki: FIG. 9], and wherein based on a value of the information [e.g. XU: FIG. 3-4; use_integer_mv_flag]; on motion vector precision control being equal to 1 [e.g. use_integer_mv_flag=1], the reference motion vector for the current block is derived based on the shifting operation for the temporary reference motion vector.  
             Regarding claim 12, XU and Suzuki further disclose the information on motion vector bit control includes information on motion vector range control [e.g. XU: FIG. 3-4; Suzuki: FIG. 9], and wherein based on a value of the information on motion vector range control being equal to 1 [e.g. XU: FIG. 3-4; use_integer_mv_flag=1], a clipping operation is applied to the temporary reference motion vector [e.g. XU: [0043]; clipping process].  
             Regarding claim 13, XU and Suzuki further disclose the information on motion vector bit control includes information on adaptive motion vector bit control [e.g. XU: FIG. 3-4; Suzuki: FIG. 9], and wherein based on a value of the information on adaptive motion vector bit control being 48 US Active\117383022\V-1equal to 1 1 [e.g. XU: FIG. 3-4; use_integer_mv_flag=1], clipping operation is applied to the temporary reference motion vector in a case that the total number of bits of the binary code representing the temporary reference motion 
	Regarding claim 14, this is an image encoding method that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Moreover, XU discloses deriving residual samples [e.g. FIG. 2; residual block] for the current block based on the predicted block for the current block
	Regarding claim 15, this is a decoding apparatus that includes same limitation as in claim 1 above, the rejection of which are incorporated herein.  Moreover, XU discloses a predictor and an adder [e.g. FIG. 2].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al (US 20200007863 A1) in view of Suzuki (US 20040240550 A1) and Chen et al (US 20180098063 A1).
             Regarding claim 2, XU and Suzuki further disclose deriving the reference motion vector, but XU fails to disclose the detail of the reference motion vector.
             However, Chen teaches the well-known concept of the reference motion vector is an affine control point motion vector derived based on an affine model [e.g. FIG. 4-6].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by XU to exploit the well-known concept of deriving motion vector technique taught by Suzuki and the well-known concept of motion vector prediction technique taught by Chen as above, in order to provide enhanced coding efficiency [See Suzuki; [0136]] and an efficient coding tool [See Chen; [0005]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuru (US 20050156762 A1).
Westberg et al (US 20170250952 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483